Citation Nr: 1509283	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In this regard, a December 2009 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective April 20, 2009.  Within one year of such decision, the RO received additional evidence warranting a readjudication of the initial rating claim.  Following a readjudication of the claim in the April 2010 rating decision, the Veteran appealed the initial rating assigned.  Thus, the Board has phrased the issue on appeal as an initial rating claim.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (any interim submission of evidence before expiration of the appeal period is considered part of the original claim and requires adjudication).  See generally Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In a rating decision dated March 2012, the RO awarded an initial 50 percent rating for PTSD, effective April 20, 2009, as well as a temporary total evaluation due to hospitalization effective from February 8, 2011 to March 31, 2011.  Therefore, such issue is characterized as shown on the title page of this decision.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A copy of the hearing transcript is associated with the claims file.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The case was previously before the Board in March 2014 on which occasion the issue above was remanded for further development.  The case has been returned to the Board for further appellate review; however, unfortunately, the Board finds that another remand for additional development is necessary.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the March 2014 remand, the AOJ undertook additional development regarding the Veteran's claim, to include obtaining a VA examination and opinion.  Unfortunately, as will be explained herein, there has not been substantial compliance with the Board's prior remand orders and the VA examiner's report and opinion is inadequate for rating purposes. 

In its March 2014 remand, the Board directed the following:

[Afford the Veteran] an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A current [Global Assessment of Functioning (GAF)] score should be reported.  The examiner should also provide [an] opinion, based upon review of the claims folder, regarding the appropriate GAF score to assign the Veteran for the time period from April 20, 2009 to February 8, 2011, and from April 1, 2011 to the present which reconciles the [previously assigned] GAF scores ranging from 30 to 70.  If an increased severity of PTSD is found during the appeal period, the examiner should identify the approximate onset of increased disability and provide an explanation supporting the determination.  The examiner should also specifically address the impact PTSD has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

In May 2014, the Veteran was afforded a VA examination in which the VA examiner applied the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria to evaluate the current severity of the Veteran's PTSD.  However, no current GAF score was assigned and no opinion was offered regarding the appropriate GAF score to assign for the time period from April 20, 2009 to February 8, 2011, and from April 1, 2011 to the present that reconciles the previously assigned GAF scores ranging from 30 to 70.  

In light of such deficiencies, in October 2014, the AOJ requested an addendum opinion from the May 2014 examiner addressing, as relevant, the appropriate GAF score to assign during the stated time periods.  In response to the request, the May 2014 VA examiner provided an October 2014 addendum opinion.

With regard to the issue of the appropriate GAF score to assign the Veteran for the time period from April 20, 2009 to February 8, 2011, and from April 1, 2011 to the present, which reconciles the previously assigned GAF scores ranging from 30 to 70, the VA examiner's response was as follows:

"Current DSM-V criteria does not include a GAF score, as such this is not able to be done for current diagnosis as there is NO GAF score in current diagnosis.  Additionally it is not possible to reconcile previous GAF scores that were given by other doctors at times between 2009 and 2011 without mere speculation."  No additional rationale was given for the opinion that it was not possible to reconcile the previous GAF scores given without mere speculation.

The Board observes that the May 2014 VA examiner evaluated the Veteran based on the DSM-V, and not the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  While 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094-,096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board on April 12, 2012, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.  

Further, the Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the May 2014 examiner did not fully explain why she was unable to render an opinion regarding the appropriate GAF score to assign the Veteran for the stated time periods without resorting to speculation, the examination reports must be found inadequate.  Because the May 2014 examiner evaluated the Veteran according to the criteria in the DSM-V, not the DSM -IV, and because the opinions rendered are inadequate, the Board finds that another VA examination is warranted to assess the severity of the Veteran's PTSD and to provide the opinions requested by the Board's March 2014 remand.

Finally, the Board notes that the Veteran receives treatment for his PTSD through the VA facilities in Phoenix, Tucson, and Show Low, Arizona, and the most recent records from such facilities are dated through December 2014.  Therefore, while on remand, updated VA treatment records dated from December 2014 to the present from such facilities should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Phoenix, Tucson, and Show Low, Arizona, facilities dated from December 2014 to the present pertaining to the Veteran's PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded a VA examination according to the criteria established in the DSM-IV to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A current GAF score should be reported.  The examiner should also provide an opinion, based upon review of the claims folder, regarding the appropriate GAF score to assign the Veteran for the time period from April 20, 2009 to February 8, 2011, and from April 1, 2011 to the present which reconciles the previously assigned GAF scores ranging from 30 to 70.  If an increased severity of PTSD is found during the appeal period, the examiner should identify the approximate onset of increased disability and provide an explanation supporting the determination.  The examiner should also specifically address the functional impairment of the Veteran's PTSD on his social and occupational functioning.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




